Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election of Species I in the reply filed on 3/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.	This application is in condition for allowance except for the presence of claims 13-15 directed to Species II non-elected without traverse.  Accordingly, claims 13-15 have been cancelled.

Information Disclosure Statement
3.	The information disclosure statement(s) filed on 11/22/2019 and 3/1/2021 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Foreign Priority
4.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP2018-224125, filed on 11/29/2018.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
‘determining device’ in claims 1, 7-9, 11-12, 16-18
‘image capturing device’ in claim 16
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 13-15: Canceled

Allowable Subject Matter
7.	Claims 1-12 and 16-18 are allowed.

8.	The following is an Examiner’s statement for the reasons of allowance:

9.	Independent claims 1 and 16-18 are directed towards an apparatus, non-transitory CRM and method include/perform the operations of at least “a control circuit 
configured to set or transmit a first learning parameter to a determining device that performs processing based on a learning parameter, wherein the control circuit sets or transmits a second learning parameter instead of the first learning parameter to the determining device in a case where a result of a determination made by the determining device satisfies a predetermined condition, the first learning parameter is a learning parameter that is obtained by performing machine learning using a first learning data group, the second learning parameter is a learning parameter that is obtained by performing machine learning using a second learning data group, and the first learning data group encompasses the second learning data group and includes learning data that is not included in the second learning data group”.
  	The cited and considered prior art, specifically Zhang (US PGPub 2020/0097824) that discloses a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the input data includes at least one input neuron and at least one weight, and the processed input data includes a processed 
	And Yao (US PGPub 2019/0188567) that discloses receiving, for a deep neural network model having an input layer, a plurality of hidden layers, an output layer, and available connections between the layers, reference weights corresponding to the available connections;  generating a sparsely connected deep neural network model based on the deep neural network model by iteratively: pruning and splicing one or more of a plurality of available connections between at least two adjacent layers of the deep neural network model, wherein said pruning comprises disconnecting at least a first connection of the available connections between the two adjacent layers and said splicing comprises reconnecting at least a second connection of the available connections between the two adjacent layers, wherein the second connection was disconnected in a previous iteration;  and updating weights corresponding to both the currently disconnected and the currently connected connections of the available connections between the two adjacent layers;  and storing the sparsely connected deep 
	And Lee (US PGPub 2019/0122106) that discloses one or more processors configured to: calculate individual update values for a weight assigned to a connection relationship between nodes included in a neural network, generate an accumulated update value by accumulating the individual update values in an accumulation buffer, and train the neural network by updating the weight using the accumulated update value in response to the accumulated update value being equal to or greater than a threshold value, 
	And Zhang (US PGPub 2018/0260711) that discloses a data modifier configured to: receive one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index;  receive a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index;  receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data 
	And Yano (US PGPub 2018/0205877) that discloses an estimation unit configured to, based on a region of an object detected from a captured image by an image capturing device, estimate a first control amount of the image capturing device;  an acquisition unit configured to acquire a second control amount of the image capturing device instructed in accordance with a user operation;  and a learning unit configured to update a parameter required for the estimation, based on a difference between the first control amount and the second control amount,
	And Kang (US PGPub 2018/0157937) that discloses a camera configured to capture a state decision target;  and a controller configured to: control the apparatus and perform calculation by using the network function, acquire first output data by the network function based on the image data, acquire second output data by an algorithm having a different effect from the network function based on the image data, and determine state information of the image data based on the first output data and the second output data,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in 
	Claims 2-12 are allowed for being dependent upon allowed base claim 1.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO